DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 15 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 13, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Gibby (U.S. Pub. 2011/0084318) in view of Wilson et al. (U.S. Pub. 2007/0145410) in view of Yeh et al. (U.S. Pub, 2014/0184275).
Claim 1:  Bracale et al. discloses a junction field effect transistor (JFET) comprising:
a first doped region (815; Fig. 8A, paragraph 78) acting as a source region; a second doped region (835; Fig. 8A, paragraph 78) acting as a drain region; a bottom gate (845; Fig. 8A, paragraph 78); a top gate (840; Fig. 8A, paragraph 78); and a channel (850; Fig. 8A, paragraph 78) extending between the first and second doped regions (815 and 835, respectively);
wherein at least a third doped region (region of left 860 below the top surface of 850, hereinafter referred to as DR3; Fig. 8A, paragraph 78) is formed opposite the second doped region (835) and is separated from both the first doped region (815) and the second doped region (835) by the channel (850), wherein the third doped region (835) is doped with the same type of dopant (n-type) as the second doped region (835).
Bracale et al. appears not to explicitly disclose the top gate is lightly doped.
Gibby, however, discloses a JFET having a lightly doped top gate in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Gibby to have made the top gate lightly doped in order to reduce or eliminate noise.
Bracale et al. in view of Gibby appears not to explicitly disclose the first and second doped regions are formed such that they touch the top gate or are separated apart from the top gate by less than twice the depth of the top gate.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the disclosure of Wilson et al. to have formed the first and second doped regions such that they touch the top gate because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Bracale et al. in view of Gibby in view of Wilson et al. appears not to explicitly disclose the third doped region has a different doping concentration than the channel.
Yeh et al., however discloses having different doping concentrations is a suitable configuration for the third doped region (116; Fig. 1, paragraph 21) and the channel (108; Fig. 1, paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson with the disclosure of Yeh et al. to have made the third doped region have a different doping concentration than the channel because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 2:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET of claim 1 and further discloses the top gate has a doping 
Claim 3:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET claim 1 and further discloses in which the first and second doped regions (104 and 106, respectively; Fig. 2, paragraph 22) extend further into the channel (108; Fig. 2, paragraph 22) than the top gate (110; Fig. 2, paragraph 22) (Wilson et al., prima facie case of obviousness as stated above).
Claim 8:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 1, and Bracale et al. further discloses a fourth doped region (region of right 860 below the top surface of 850, hereinafter referred to as DR4; Fig. 8A, paragraph 78) formed opposite but separated from the first doped region (815) and doped with the same type of impurity (n-type) as the first doped region (815).
Claim 9:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 1 and further discloses in which the third doped region (116; Fig. 1, paragraph 21) is less heavily than the second doped region (110; Fig. 1, paragraph 18) (Yeh et al., prima facie case of obviousness as stated above).
Claim 10:  Since Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses a JFET that is substantially identical to the JFET of claim 1 (see rejection of claim 1 above), Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. would inherently disclose the gate current due to impact ionization is less than 10% of the gate current due to p-n junction leakage through the gate.
Claim 13:  Bracale et al. discloses an integrated circuit (800; Fig. 8A, paragraph 77) having a JFET (810; Fig. 8A, paragraph 77).
Bracale et al., in Fig 8A, appears not to explicitly disclose the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses at least one JFET as claimed in claim 1 (see rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the integrated circuit of Bracale et al. with the JFET of Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 21:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current, the JFET comprising:
a bottom gate (845; Fig. 8A, paragraph 78);
a top gate (840; Fig. 8A, paragraph 78);
a source region (815; Fig. 8A, paragraph 78); and
a drain region (835; Fig. 8A, paragraph 78), wherein a channel (850; Fig. 8A, paragraph 78) extends between the source region (815) and the drain region (835) in operation; and
a doped region (region of left 860 below the top surface of 850, hereinafter referred to as DR; Fig. 8A, paragraph 78) separated from both the drain region (835) 
Bracale et al. appears not to explicitly disclose the top gate has a lower doping concentration than the bottom gate, the top gate being lightly doped such that the top gate is depleted during operation of the JFET.
Gibby, however, discloses a JFET the top gate has a doping concentration less than that of the bottom gate (TABLE 1) and having a lightly doped top gate such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Gibby to have made the top gate has a lower doping concentration than the bottom gate, the top gate being lightly doped such that the top gate is depleted during operation of the JFET in order to reduce or eliminate noise.  
Bracale et al. in view of Gibby appears not to explicitly disclose the source region and the drain region are in contact with the top gate or are spaced apart from the top gate by less than twice a depth of the top gate.
Wilson et al., however, discloses the source region (104; Fig. 2, paragraph 22) and the drain region (106, respectively; Fig. 2, paragraph 22) are in contact with the top gate (110; Fig. 2, paragraph 22) is a suitable configuration for a JFET.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby with the disclosure of Wilson et al. to have formed the source region and the drain region in 
Bracale et al. in view of Gibby in view of Wilson et al. appears not to explicitly disclose the doped region has a different doping concentration than the channel.
Yeh et al., however discloses having different doping concentrations is a suitable configuration for the doped region (116; Fig. 1, paragraph 21) and the channel (108; Fig. 1, paragraph 16).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson with the disclosure of Yeh et al. to have made the doped region have a different doping concentration than the channel because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 23:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 21, and further discloses source and drain regions (104 and 106, respectively) extend further into the channel (108) than the top gate (110) extends into the channel (108) (Fig. 2) (Wilson et al., prima facie case of obviousness as stated above).

Claims 4-7, 11, 12, 22, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh . as applied to claims 1 and 21 above, and further in view of Coyne (U.S. Pub. 2015/0102391).
Claim 4:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose the bottom gate has a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position.
Coyne, however, discloses a bottom gate (20; Fig. 9; paragraph 79) having a varying spatial profile such that a separation between a top gate (22; Fig. 9; paragraph 79) and the bottom gate (20) varies as a function of position in order to field balance the channel (paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. with the disclosure of Coyne to have made the bottom gate have a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position in order to field balance the channel.
Claim 5:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne discloses the JFET as claimed in claim 4, and Coyne further discloses the bottom gate is thicker in the middle as compared to the ends (Fig. 9).  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne would therefore disclose the bottom gate is furthest from the top gate towards an edge of the top gate where the top gate is adjacent the second doped region.
Claim 6:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne discloses the JFET as claimed in claim 4, and Coyne further discloses the bottom gate is thicker in the middle as compared to the ends, which are substantially uniform in depth (Fig. 9).  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne would therefore disclose the bottom gate has a peripheral portion of substantially uniform depth adjacent a raised portion of the bottom gate.
Claim 7:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne discloses the JFET as claimed in claim 6, and Bracale et al. further discloses the third doped region (DR3) extends above the bottom gate (845) (Fig. 8A).  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. in view of Coyne would therefore disclose the third doped region extends above the profile of the peripheral portion of the bottom gate.
Claim 11:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose the JFET is a junction insulated device formed within a well of semiconductor.
Coyne, however, discloses a JFET (10) that is a junction insulated device formed within a well of semiconductor (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. with the disclosure of Coyne to have made the JFET a 
Claim 12:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 1.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose the JFET is formed within a well which is defined by dielectric materials.
Coyne, however, discloses a JFET (10) that is formed in a well which is defined by dielectric materials (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. with the disclosure of Coyne to have formed the JFET within a well which is defined by dielectric materials in order to isolate the JFET.
Claim 22:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose the JFET is formed within a well defined by one or more dielectric materials
Coyne, however, discloses the JFET (1) is formed within a well defined by one or more dielectric materials (paragraph 54).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson 
Claim 25:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose the bottom gate has a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position.
Coyne, however, discloses a bottom gate (20; Fig. 9; paragraph 79) having a varying spatial profile such that a separation between a top gate (22; Fig. 9; paragraph 79) and the bottom gate (20) varies as a function of position in order to field balance the channel (paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. with the disclosure of Coyne to have made the bottom gate have a varying spatial profile such that a separation between the top gate and the bottom gate varies as a function of position in order to field balance the channel.
Claim 26:  Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. discloses the JFET as claimed in claim 21.
Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. appears not to explicitly disclose an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Gibby in view of Wilson et al. in view of Yeh et al. with the disclosure of Coyne to have made an electric field generated by the top gate is substantially cancelled by an electric field generated by the bottom gate in order to reduce gate current.


Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bracale et al. (U.S. Pub. 2013/0248945) in view of Wilson et al. (U.S. Pub. 2007/0145410) in view of Coyne (U.S. Pub. 2015/0102391) in view of Gibby (U.S. Pub. 2011/0084318).
Claim 19:  Bracale et al. discloses a junction field effect transistor (JFET) with reduced excess gate current, the JFET comprising:
a bottom gate (845; Fig. 8A, paragraph 78); 
a top gate (840; Fig. 8A, paragraph 78); 
a source region 815; Fig. 8A, paragraph 78); and
a drain region (835; Fig. 8A, paragraph 78), wherein a channel (850; Fig. 8A, paragraph 78) extends between the source region (815) and the drain region (835) in operation.

Wilson et al., however, discloses the source region (104; Fig. 2, paragraph 22) and the drain region (106, respectively; Fig. 2, paragraph 22) are in contact with the top gate (110; Fig. 2, paragraph 22) is a suitable configuration for a JFET.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. with the disclosure of Wilson et al. to have formed the source region and the drain region in contact with the top gate because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Bracale et al. in view of Wilson et al. appears not to explicitly disclose means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, the means for proving the electric field comprising a doped region opposite the drain region, wherein the doped region is separated from both the source region and the drain region by the channel region. 
Coyne, however, discloses means for providing an electric field (130; Fig. 9, paragraph 79) to draw a path of current carriers within the channel (12; Fig. 1; paragraph 48) away from edges of the top gate (22; Fig. 9, paragraph 80) to thereby reduce excess gate current, the means for proving the electric field (130) comprising a doped region (doped region of 130) opposite the drain region (16; Figs. 1 and 9, 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Wilson et al. with the disclosure of Coyne to have made means for providing an electric field to draw a path of current carriers within the channel away from edges of the top gate to thereby reduce excess gate current, the means for proving the electric field comprising a doped region opposite the drain region, wherein the doped region is separated from both the source region and the drain region by the channel region in order to field balance the channel.
Bracale et al. in view of Wilson et al. in view of Coyne appears not to explicitly disclose the doped region has a different doping concentration than the channel.
Gibby, however, discloses the doped region (doped region of the bottom gate) having a different doping concentration than the channel (TABLE 1) is a suitable configuration for a JFET.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Bracale et al. in view of Wilson et al. in view of Coyne with the disclosure of Gibby to have made the doped region have a different doping concentration than the channel because the selection of a known configuration based on its suitability for its intended purpose is obvious (see, for example, M.P.E.P. § 2144.07, and precedents cited therein).
Claim 20:  Bracale et al. in view of Wilson et al. in view of Coyne in view of Gibby discloses the JFET of claim 19 and further discloses wherein the source and drain .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 19-23, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MONICA D HARRISON/           Primary Examiner, Art Unit 2815